In the Anited States Court of Federal Claims

No. 19-987C

(Filed: October 2, 2019)

 

UNPUBLISHED
)
WILLIAM JOSEPH MOONEY and }
JONI THERESE MOONEY, )
)
Plaintiffs, } Motion for Reconsideration.
)
V. )
)
THE UNITED STATES, }
)
Defendant. )
)

 

ORDER

 

Plaintiffs William Joseph Mooney and Joni Therese Mooney filed a complaint
with the court on July 9, 2019. See ECF No, 1. On August 27, 2019, the court dismissed
the complaint sua sponte for lack of jurisdiction. See ECF No. 10. On September 23,
2019, plaintiffs moved the court to reconsider its decision dismissing the complaint
pursuant to Rule 59 of the Rules of the United States Court of Federal Claims (RCFC).
See ECF No. 12.

I. Background!

The court previously concluded that it lacked jurisdiction and dismissed plaintiffs’
complaint for three reasons. First, the court concluded that “the gravamen of [the]
complaint is plaintiffs’ dissatisfaction with the proceedings in the United States District
Court for the District of Minnesota. The Tucker Act, however, does not give this court
jurisdiction to consider the merits of a collateral attack on those proceedings.” ECF No.
10 at 3 (citing inter alia 28 U.S.C. § 1491(a); Shinnecock Indian Nation v, United States,
782 F.3d 1345, 1352 (Fed. Cir. 2015) (“Binding precedent establishes that the Court of

 

| The court explained the relevant facts underlying plaintiffs’ complaint in its order
dismissing the case. See ECF No. 10. In order to focus on plaintiffs’ presently pending
motion, those facts are not repeated here.

 

 
Federal Claims has no jurisdiction to review the merits of a decision rendered by a
federal district court.”). Second, the court held that it lacked jurisdiction to consider any
constitutional violations allegedly committed by federal officials. See id. at 4 (citing
Brown v. United States, 105 F.3d 621, 624 (Fed. Cir. 1997)). Finally, the court found
that to the extent plaintiffs’ intended to allege claims sounding in tort, such as fraud,
jurisdiction was likewise lacking. Id, at 4 (citing 28 U.S.C. § 1491(a)(1) Cimiting this
court’s jurisdiction to “cases not sounding in tort”); Kant v. United States, 123 Fed. Cl.
614, 616-17 (2015) (declining to exercise jurisdiction over a fraud claim because it
sounded in tort); Brown, 105 F.3d at 623-24).

 

 

 

The court also considered whether transferring the case to a court with jurisdiction
would appropriate. Because plaintiffs “have already availed themselves of an appeal to
the Eighth Circuit of their district court case, and subsequently made a conscious decision
to abandon that effort and proceed in this court,” the court decided that it would “not use
its transfer power to compensate for plaintiffs’ decision.” ECF No. 10 at 4-5.

Plaintiffs now move for reconsideration of this decision. See ECF No. 12.
I. Legal Standards
A. Pro Se Litigants

The court acknowledges that pro se plaintiffs are not expected to frame issues with
the precision of a common law pleading. Roche v. U.S. Postal Serv., 828 F.2d 1555,
1558 (Fed. Cir. 1987). Therefore, plaintiffs’ motion has been reviewed carefully to
ascertain whether, given the most favorable reading, it supports the requested relief.

B. Motion for Reconsideration

Rule 59(a) governs a motion for reconsideration, and provides that rehearing or
reconsideration may be granted: “(A) for any reason for which a new trial has heretofore
been granted in an action at law in federal court; (B) for any reason for which a rehearing
has heretofore been granted in a suit in equity in federal court; or (C) upon the showing
of satisfactory evidence, cumulative or otherwise, that any fraud, wrong, or injustice has
been done to the United States.” RCFC 59{a)(1).

The court, “in its discretion, ‘may grant a motion for reconsideration when there
has been an intervening change in the controlling law, newly discovered evidence, or a
need to correct clear factual or legal error or prevent manifest injustice.’” Biery v. United
States, 818 F.3d 704, 711 (Fed. Cir. 2016) (quoting Young v. United States, 94 Fed. Cl.
671, 674 (2010)). Motions for reconsideration must be supported “by a showing of
extraordinary circumstances which justify relief.” Caldwell v. United States, 391 F.3d
1226, 1235 (Fed. Cir. 2004) (quoting Fru-Con Constr. Corp. v. United States, 44 Fed. Cl.
298, 300 (1999), aff'd, 250 F.3d 762 (2000)). Such a motion, however, “may not be used

2

 
to relitigate oid matters, or to raise arguments or present evidence that could have been
raised prior to the entry of judgment.” Exxon Shipping Co. v. Baker, 554 U.S. 471, 485
n.5 (2008) (quoting 11 Charles Alan Wright & Arthur R. Miller, Federal Practice and
Procedure § 2810.1 (2d ed. 1995)). In addition, “a motion for reconsideration is not
intended ... to give an ‘unhappy litigant an additional chance to sway’ the court.”
Matthews v. United States, 73 Fed. Cl. 524, 525 (2006) (quoting Froudi v. United States,
22 Cl, Ct. 290, 300 (1991)),

 

 

 

I. Analysis

Plaintiffs’ motion for reconsideration, together with attachments, exceeds 600
pages. The brief in support of the motion is not a model of clarity, but can be fairly
described in two parts-——the first, an argument about the nature and authority of federal
courts; and the second, an attempt to reargue the merits of their underlying claims, which
the court has previously dismissed. In an apparent effort to address the requirements of
RCFC 59, plaintiffs do assert that they “have evidence based on the Common Law Rules
of New Evidence,” and proceed to quote passages addressing this “doctrine” at some
length. See ECF No. 12 at 22-23. The court was, however, unable to identify any new
evidence in plaintiffs’ filing.

 

Plaintiffs have failed to demonstrate an intervening change in controlling law, |
newly discovered evidence, or any clear error in the court’s decision dismissing the 2
complaint. See Biery, 818 F.3d 704, 711. It appears, instead, that this motion falls into |
the prohibited category of filings in which an unhappy litigant makes an additional
attempt to sway the court. See Matthews, 73 Fed, Cl. at 525.

IV. Conclusion
Accordingly, plaintiffs’ motion for reconsideration, ECF No. 12, is DENIED.

On September 26, 2019, the clerk’s office received a “Notice of Lis Pendens
Filing on the Property of the Mooneys.” The filing was defective in several respects, but
because the court has no jurisdiction in this matter, the clerk’s office is directed to
RETURN plaintiff's September 26, 2019 submission to plaintiffs, UNFILED. Without
further order, the clerk’s office is directed to RETURN any future submissions received
by plaintiff that are not in compliance with this court’s rules to plaintiff, UNFILED.

IT IS SO ORDERED.
aA a) Cann PLLA Goan

PATRICIA E. CAMPBELL-SMITH)
Judge